Justice LEE,
dissenting:
1 28 I can appreciate the court's misgivings regarding the verdict in this case, given that trial counsel failed to address the victim's equivocation about the erucial issue of his age at the time of the events in question. As the State properly concedes, defense counsel should have consulted with his client about that issue, and his failure to do so amounts to deficient performance under step one of the ineffective assistance of counsel standard set forth in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
1 24 That concession, however, does not in my view sustain the court's decision to remand for a new trial on the harmful materials charge (which is the only charge before us on certiorari). I respectfully dissent because I find no basis in the record to sustain the court's conclusion that the defendant established the second prong of his Strickland claim-a reasonable probability that the trial would have turned out differently if counsel had performed reasonably.
25 First, Moore has not established that his lawyer's failure to consult with him on the timing issue would have altered his trial strategy. As the majority indicates, the defense Moore presented at trial was alibi-like. Supra 115. It sought to undermine the victim's description of the crimes through the testimony of Moore's sisters, who testified that in 2002 they were consistently in the home caring for their dying mother and never saw Moore or any other young boys come into the house, and also that at that time there was no TV in the bedroom where the sexual assault was allegedly committed. This defense allowed Moore to advance his position that the acts in question never took place, and to do so without ever taking the witness stand.
T26 If trial counsel had discussed with Moore the discrepancy in the victim's statements on timing, they would have faced a dilemma. On one hand, the discrepancy might have opened the door for trial counsel to argue that the events in question may have happened-if at all-in 2008, after the victim had turned fourteen and when Moore thus could not be found guilty of aggravated child sex abuse (but only of dealing in harmful materials). And if they had chosen that approach, they might have decreased the odds of a conviction on the aggravated child sex abuse charge. Yet that approach would not have been inevitably preferable to the one counsel ultimately chose. After all, by 2003 Moore's mother had passed away and his sisters were no longer living in the home, so they could not have offered any "alibi" on his behalf. Hence the dilemma: If defense counsel had focused on the victim's earlier statement that the events in question took place in 2008, he would have undermined his "alibi" defense, as his "alibi" witnesses were not in the home in 2008 and could not have testified on his behalf.
T27 Thus, a decision to highlight the 2003 date previously identified by the victim could have opened the door for Moore to challenge one of the counts against him, but it also could have closed the door to his "alibi" defense to the whole encounter. Moreover, if counsel had highlighted the 2003 date, that likely would have provoked the prosecution to move to amend the information and jury instructions "to include 2008 as a possible *495year when the offense took place." Supra T13.1 This amendment surely would have left the 2002 charge in place as to both the aggravated child sex abuse charge and the harmful materials charge, while simply adding an alternative charge for 2008 that included only a harmful materials charge.2
128 And if we assume (as we must) reasonableness on the part of the prosecution, we should also conclude that a reasonable motion to amend would have been granted by the district court, Rule 4 certainly does not suggest otherwise. It leaves ample discretion for the district court to determine whether and to what extent an amendment would prejudice the "substantial rights of the defendant," 3 and to remedy such prejudice with a continuance if it appears that the defendant would need additional time to prepare a defense to the amended charge.4 If Moore had questioned the victim's eredibility by noting his equivocation over whether the conduct took place in 2002 or 2008, that likely would have provoked the prosecution to move to amend the information to include a harmful materials charge as to 2008. And in that event, it seems highly likely that the prosecution's motion would have been granted pending, perhaps, a continuance to allow the defense to prepare to defend against that charge.
129 In defending the contrary view, the majority insists that Strickland "doles] not require [Moore] to show us what his defense would have been if the State had amended its information" or "to prove that the defense was viable." Supra 118. I cannot see how that can be true, unless we are eliminating the defendant's longstanding burden under Strickland of establishing not just deficient performance of counsel but also prejudice to the outcome at trial.5 Granted, the defendant's burden does not rise to the level of establishing "'that counsel's deficient conduct more likely than not altered the outcome in the case'" Supra 117 (quoting Strickland, 466 U.S. at 693, 104 S.Ct. 2052) {emphasis added). But that does not mean that there is no burden at all. The defendant's burden of establishing prejudice under Strickland is well-ingrained in U.S. Supreme Court precedent and in the parallel prece*496dent of this court,6 and it is a heavy burden.7 [MJlini-trialls] on appeal" and difficulties evaluating "less clearly defined" defenses are the natural result of that burden, not a justification for releasing defendants from it.8 See supra 118. And unless we are somehow jettisoning that burden today, we can hardly award Moore a new trial without some proof from him as to how his case would probably have proceeded but for trial counsel's deficient performance. The absence of such proof from Moore is yet another ground for rejecting his ineffective assistance claim under Strickland.
130 It is no answer to insist that "[it is impossible for us to know" or that "it is unclear what would have happened if trial counsel had pressed the discrepancy in L.B.'s interviews" or "how the jury would have viewed this information" or "how [Moore] might have defended against any modifications the State might have made." See su-pro 1118, 21. If "we can only speculate as to what would have happened next" as the court suggests, supra 119, that is due to Moore's failure to carry his burden on these matters. True, there were "many paths" Moore could have chosen, "some of which may have resulted in conviction, and some of which may have resulted in acquittal." Su-pro 119. But he failed to prove, with a reasonable probability, that he would have chosen the path to acquittal. And such failure is hardly a basis for "declin[ing] to uphold [Moore's] conviction." See supra 121. It is Moore who carries the burden of establishing prejudice under Strickland, and the matters of "speculation" cited by the court are essential elements of a showing of prejudice. Moore's failure to carry that burden must cut the other way, and cannot possibly sustain that court's conclusion that he "has shown that there is a reasonable probability that the result of the proceeding would have been different" absent counsel's deficiency. See supra 1 21.
131 Ultimately, Moore's counsel's decision to ignore the timing discrepancy in the vie-tim's description of the events in question was a "shoot the moon" strategy-one that pressed for a complete victory in the form of an acquittal on all counts (under the "alibi" defense) while sacrificing a chance for a partial victory in the form of a child sex abuse acquittal with a harmful materials conviction. We may question that strategy in hindsight, particularly given that it failed. But our cases routinely endorse such strategies as within the broad range of reasonable decisions counsel may make under Strickland.9 We should likewise decline to second-guess *497counsel's judgment here or lightly assume that a change in trial strategy would have changed the outcome of the trial.10
{32 Moore's counsel reasonably decided not to open the door to 2008 in order to ensure that the jury had no compromise option before it. If Moore's counsel had highlighted the time discrepancy in the victim's prior statements, the compromise option could have been placed on the table by a prosecution motion to amend or vary the charges against Moore. Sinee that move would have been risky, I see no reason to assume that Moore's trial strategy would have changed or that the outcome of trial would have been different if his counsel had discussed with him the time discrepancy in the victim's prior statements. And for that reason I would reject Moore's Strickland argument and affirm his conviction on the harmful materials charge.

. I see no basis for the court's suggestion that such an amendment would have forced the State to most of its case to retain a conviction on the lesser offense." See supra 114. The amendment would simply have presented the jury with two alternatives-one where the events took place in 2002 (exposing Moore to conviction on both counts) and one where they happened in 2003 (limiting his exposure to the harmful materials charge). This is not sacrificing the greater offense. It is offering a fallback of the lesser offense in the event the jury accepted the 2003 date. That seems neither unlikely nor troubling.


. The court rejects the prospect of a "variance" at trial, asserting that "[Jogic prohibited the jury from assuming that L.B. was mistaken about the year that the harmful materials offense occurred but correct about the year that the sexual abuse occurred" and that "(Jaw prohibited the jury from ... assuming that the offense had taken place in 2003, but nevertheless convicting Mr. Moore of the first-degree felony of aggravated sexual abuse of a child under the age of fourteen." Supra 120. I disagree. If there had been a variance, it would not have been to allow the jury to convict Moore on both counts for conduct taking place in 2003, but to allow it to convict him either on both counts for conduct in 2002 or on just the harmful materials charge for conduct in 2003.


. - Uran R.Crim. P. 4(d).


. See State v. Taylor, 2005 UT 40, ¶ 8, 116 P.3d 360 ("A trial court's decision to grant a continuance is a matter of discretion, and we review the decision for abuse of that discretion. An abuse . of discretion occurs when a trial court denies a continuance and the resulting prejudice affects the substantial rights of the defendant ...." (citation omitted)); see also id. 19 ("'The right to - adequate notice in the Utah Constitution requires the prosecution to state the charge with sufficient specificity to protect the defendant from multiple prosecutions for the same crime and to give notice sufficient for the one charged to prepare a defense." (internal quotation marks omitted)).


. See State v. Tyler, 850 P.2d 1250, 1259 (Utah 1993) ("[A] defendant claiming ineffective assistance of counsel has the difficult burden of showing actual unreasonable representation and actual prejudice." (emphases omitted)); see also State v. Munguia, 2011 UT 5, ¶ 30, 253 P.3d 1082 ("To show prejudice in the ineffective assistance of counsel context, the defendant bears the burden of proving that counsel's errors actually had an adverse effect on the defense and that there is a reasonable probability that, but for counsel's errors, the result of the proceeding would have been different." (internal quotation marks omitted)).


. See Kimmelman v. Morrison, 477 U.S. 365, 381, 106 S.Ct. 2574, 91 L.Ed.2d 305 (1986) ("In order to establish ineffective representation, the defendant must prove both incompetence and prejudice.... The defendant shows that he was prejudiced by his attorney's ineffectiveness by demonstrating that there is a reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding would have been different." (internal quotation marks omitted)); Munguia, 2011 UT 5, ¶ 30, 253 P.3d 1082; Tyler, 850 P.2d at 1259.


. As the United States Supreme Court recently clarified, the defense burden on step two of Strickland is significant: The standard "does not require a showing that counsel's actions more likely than not altered the outcome, but the difference between Strickland's prejudice standard and a more-probable-than-not standard is slight and matters only in the rarest case. The likelihood of a different result must be substantial, not just conceivable." Harrington v. Richter, -- U.S. --, 131 S.Ct. 770, 792, 178 L.Ed.2d 624 (2011) (citations and internal quotation marks omitted).


. The burden of proof Strickland imposes on defendants creates a corresponding obligation for this court to evaluate whether defendants have met that burden. Therefore, I cannot agree that "we are not the appropriate body before which [Moore] should mount his defense." See supra 118. Though it may be "difficult for us to review [defenses] for the first time on appeal," supra I 18, that is what Strickland requires.


. See, eg., State v. Dyer, 671 P.2d 142, 145 (Utah 1983) (recognizing the use of an "all or nothing" defense); State v. Valdez, 19 Utah 2d 426, 432 P.2d 53, 54 (1967) (noting that when a defendant chooses "as a matter of trial strategy ... to have his case submitted to the jury upon the basis of the greater offense only and to risk 'all or nothing' on the outcome," he is bound by his decision); State v. Kaaloa, 2006 UT App 501U, para. 7, 2006 WL 3648030 (holding that "where[] counsel attempts to secure an acquittal by precluding the jury from reaching a compromise verdict of guilt on [a] lesser offense .... [sJuch a strategy does not constitute ineffective assistance of a counsel."); State v. Parkin, 742 P.2d 715, 716 (Utah Ct.App.1987) (acknowledging the use of "all or nothing" defense).


. See Harrington, 131 S.Ct. at 788 ("Even under de novo review, the standard for judging counsel's representation is a most deferential one. Unlike a later reviewing court, the attorney observed the relevant proceedings, knew of materials outside the record, and interacted with the client, with opposing counsel, and with the judge. It is all too tempting to second-guess counsel's assistance after conviction or adverse sentence." (emphasis added) (internal quotation marks omitted)); State v. Templin, 805 P.2d 182, 186 (Utah 1990) ("[The defendant must overcome the presumption that, under the circumstances, the challenged action might be considered sound trial strategy." (internal quotation marks omitted)).